DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, and 8-11, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,292,492. Although the conflicting claims are not identical, and that the claimed language of the present Application is somewhat different from the language recited in claims 1-17 of U.S. Patent No. 11,292,492, however, they are not patentably distinct from each other because it is noted that one of ordinary skill in the art would recognize that claims 1-17 of U.S. Patent No. 11,292,492, would be able to perform the functions of the claimed limitations including the feature of providing a video clip from the video that corresponds with the transaction to a management terminal from the server cache as specified in claim 2 of the present Application. Applicant’s attention is directed to claim 1 of U.S. Patent No. 11,292,492.
With regard to claim 8, the feature of wherein providing further includes deriving the video clip from the video of the cache based on a first configured period of time that precedes initiation of the transaction on the transaction terminal and a second configured period of time that passes after an end of the transaction on the transaction terminal as specified thereof would be present in claim 1 of U.S. Patent No. 11,292,492.
With Regard to claim 9, the feature of wherein providing further includes sending a link to the video clip within the cache to the management terminal as specified thereof would be present in claim 8 of U.S. Patent No. 11,292,492.
With regard to claim 10, the feature of wherein providing further includes streaming the video clip to from the cache to the management terminal as specified thereof would be present in claim 11 of U.S. Patent No. 11,292,492.
With regard to claim 11, the feature of wherein providing further includes providing the transaction events and the transaction data with the video clip to the management terminal as specified thereof would be present in claim 11 of U.S. Patent No. 11,292,492.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Srinivasan et al (P.N. 8,570,375).
Srinivasan et al disclose an apparatus for random-access review of point of sale transactional video that shows all the limitations recited in claim 1, including the feature of caching a video of a transaction area in a server cache and obtaining transaction data for a transaction being processed on a transaction terminal within the transaction area (See Srinivasan et al’s Figure 4, step 420), the feature of correlating transaction events associated with the transaction data to corresponding portions of the video (See Srinivasan et al’s Figure 4, step 430), and the feature of providing a video clip from the video that corresponds with the transaction to a management terminal from the server cache as specified in the present claim 2. (See Srinivasan et al’s Figure 4, step 440).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-21 contain allowable subject matter over the prior art of record
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        July 16, 2022.